         Julie Jenanyan
   1
         DBA Monkey Off Your Back
   2     1727 Vineyard Avenue
         Saint Helena, CA 94574
   3     Phone: 707-337-3549
         Email: julie@monkeyoffyourback.com
   4

   5
         Bookkeeper for the Debtor
   6

   7
                              UNITED STATES BANKRUPTCY COURT
   8
                              NORTHERN DISTRICT OF CALIFORNIA
   9
                                       SAN FRANCISCO DIVISION
  10

  11   In re:                                       Bankruptcy Case
                                                    No. 20-30242 (HLB)
  12   ANTHONY SCOTT LEVANDOWSKI,
                                                    Chapter 11
  13                                 Debtor.
                                                    CERTIFICATE OF NO OBJECTION
  14                                                REGARDING SIXTH MONTHLY FEE
  15                                                STATEMENT OF JULIE JENANYAN
                                                    FOR ALLOWANCE AND PAYMENT
  16                                                OF COMPENSATION AND
                                                    REIMBURSEMENT OF EXPENSES
  17                                                FOR THE PERIOD OF APRIL 1-MAY
                                                    31, 2021
  18

  19                                                [Re: Dkt. No. 565]

  20                                                Objection Deadline: July 6, 2021

  21

  22

  23

  24

  25

  26

  27

  28

Case: 20-30242   Doc# 593     Filed: 07/15/21   Entered: 07/15/21 11:42:03    Page 1 of 3
   1                               THE MONTHLY FEE STATEMENT
   2          On June 15, 2021, Julie Jenanyan (the “Applicant”), bookkeeper for Anthony S.

   3   Levandowski, as debtor and debtor in possession (the “Debtor”) in the above-captioned chapter 11

   4   case, filed its Sixth Monthly Fee Statement of Julie Jenanyan as Bookkeeper to the Debtor and

   5   Debtor in Possession for Allowance and Payment of Compensation and Reimbursement of

   6   Expenses Incurred for the Period of April 1, 2021 through May 31, 2021 [Docket No. 565 (the

   7   “Monthly Fee Statement”), pursuant to the Order Granting Debtor’s Motion Pursuant to 11 U.S.C.
       §§ 105(a) and 331 and Fed. R. Bankr. P. 2016 for Authority to Establish Procedures for Interim
   8
       Compensation and Reimbursement of Expenses of Professionals, entered on June 12, 2020
   9
       [Docket No. 118] (the “Interim Compensation Procedures Order”).
  10
              The Monthly Fee Statement was served on June 15, 2021, as described in the Certificate
  11
       of Service filed on June 15, 2021 [Dkt. No. 567]. The deadline to file responses or oppositions to
  12
       the Monthly Fee Statement was July 6, 2021, and no oppositions or responses have been filed with
  13
       the Court or received by the Applicant. Pursuant to the Interim Compensation Procedures Order,
  14
       the Debtor is authorized to pay the Applicant eighty percent (80%) of the fees and one hundred
  15
       percent (100%) of the expenses requested in the Monthly Fee Statement upon the filing of this
  16
       certification without the need for a further order of the Court. A summary of the fees and expenses
  17
       sought by the Applicant is annexed hereto as Exhibit A.
  18
                              DECLARATION OF NO RESPONSE RECEIVED
  19          The undersigned hereby declares, pursuant to 28 U.S.C. § 1746, that:
  20          1.      I am a sole proprietor (DBA Monkey Off Your Back) and the bookkeeper for the
  21                  Debtor.
  22          2.      I certify that I have reviewed the Court’s docket in this case and have not received
  23   any response or opposition to the Monthly Fee Statement.
  24          3.      This declaration was executed in St. Helena, California.
  25   Dated: July 15, 2021          JULIE JENANYAN
  26
                                             By: /s/ Julie Jenanyan
  27                                            Julie Jenanyan
                                                Bookkeeper for Debtor and Debtor in Possession
  28

Case: 20-30242     Doc# 593      Filed: 07/15/21    Entered: 07/15/21 11:42:03        Page 2 of 3
   1                                                     Exhibit A
   2

   3                                           Professional Fees and Expenses

   4     Applicant           Fee       Total Fees     Total        Objection       Fees          Expenses      Amount of
                        Application    Requested    Expenses       Deadline     Authorized      Authorized     Holdback
   5                      Period,                   Requested                  to be Paid at   to be Paid at     Fees
                        Filing Date,                                               80%             100%
                        Docket No.
   6
            Julie         Sixth        $5,262.50      $0.00        07.06.21     $4,210.00         $0.00        $1,052.50
   7     Jenanyan        Monthly
           (DBA
   8    Monkey Off       (4.1.21 to
        Your Back)        5.31.21)
   9    (Bookkeeper      [Dkt. 565;
         for Debtor        filed
  10     and Debtor      06.15.21]
             in
  11     Possession)


  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

Case: 20-30242         Doc# 593        Filed: 07/15/21        Entered: 07/15/21 11:42:03           Page 3 of 3
